UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4543


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEMETRIUS TYRONE GARDNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:07-cr-00028-JPJ-PMS-1; 1:09-cv-80154-JPJ)


Submitted:   January 29, 2013             Decided:   February 6, 2013


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Brian J. Beck,
Assistant Federal Public Defender, Abingdon, Virginia, for
Appellant.   Timothy J. Heaphy, United States Attorney, Jean B.
Hudson, Assistant United States Attorney, Galen B. Bascom, Third
Year Law Intern, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Demetrius Tyrone Gardner was convicted by a jury of

one count of conspiracy to distribute or possess with the intent

to distribute fifty grams or more of cocaine base, in violation

of 21 U.S.C. §§ 841(b)(1)(A), 846, 851 (2006); and two counts of

perjury, in violation of 18 U.S.C. § 1623 (2006).                             Although

Gardner was originally sentenced to 360 months in prison, after

a successful 28 U.S.C.A. § 2255 (West Supp. 2012) motion, the

district court re-sentenced him to 292 months in prison.                             On

appeal,   Gardner     asserts         that   his       292-month   within-Guidelines

range sentence is procedurally unreasonable because he argues

that the district court failed to adequately explain its basis

for rejecting his crack-to-powder cocaine sentencing disparity

argument,      and   failed      to    address         his   age-related   recidivism

argument.      Finding no reversible error, we affirm.

              After United States v. Booker, 543 U.S. 220 (2005),

this   court    reviews     a    sentence        for    reasonableness.       Gall   v.

United States, 552 U.S. 38, 51 (2007).                       The first step in this

review requires us to ensure that the district court committed

no significant procedural error.                   United States v. Evans, 526

F.3d   155,    161   (4th       Cir.   2008).           Procedural   errors    include

“failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the [18 U.S.C.A.] § 3553(a) [(West 2000 & Supp. 2012)] factors,

                                             2
selecting       a   sentence    based       on   clearly    erroneous    facts,   or

failing to adequately explain the chosen sentence — including an

explanation for any deviation from the Guidelines range.”                       Gall,

552 U.S. at 51.

               “[I]f a party repeats on appeal a claim of procedural

sentencing error . . . which it has made before the district

court,    we    review    for       abuse   of   discretion”   and     will   reverse

unless we conclude “that the error was harmless.”                    United States

v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010).                     For instance, if

“an aggrieved party sufficiently alerts the district court of

its responsibility to render an individualized explanation” by

drawing arguments from § 3553 “for a sentence different than the

one ultimately imposed,” the party sufficiently “preserves its

claim.”        Id. at 578.          However, this court reviews unpreserved

non-structural sentencing errors for plain error.                       Id. at 576-

77.    Because Gardner repeats on appeal arguments he raised in

the district court, we review for abuse of discretion.                        Id. at

576.

               If, and only if, we find the sentence procedurally

reasonable can we consider the substantive reasonableness of the

sentence imposed.         United States v. Carter, 564 F.3d 325, 328

(4th   Cir.      2009).        We    presume     that   a   sentence    within    the

Guidelines range is reasonable.                  See United States v. Mendoza-

Mendoza, 597 F.3d 212, 217 (4th Cir. 2010) (“[W]e may and do

                                             3
treat on appeal a district court’s decision to impose a sentence

within the Guidelines range as presumptively reasonable.”).                  We

have reviewed the record and have considered Gardner’s arguments

and discern no error in the district court’s decision to impose

the 292-month sentence.

            In particular, a district court need not provide a

“comprehensive, detailed opinion” as long as it has satisfied

the     appellate   court    that   it       “has   considered   the   parties’

arguments and has a reasoned basis for exercising its own legal

decisionmaking authority.”          United States v. Engle, 592 F.3d

495, 500 (4th Cir. 2010) (quoting Rita v. United States, 551

U.S. 338, 356 (2007)) (internal quotation marks and alterations

omitted).     In this case, the district court acknowledged the

parties’ arguments but believed a within-Guidelines sentence was

necessary to accomplish § 3553(a)’s mandate.                We hold that the

district     court’s    explanation          for    Gardner’s    sentence   was

adequate, is sufficient to satisfy this court that it considered

the parties’ arguments, and that it had a “reasoned basis for

exercising [its] own legal decisionmaking authority.”                    Engle,

592 F.3d 495, 500.      Accordingly, we hold that the district court

did not err when it imposed the 292-month sentence.

            Based on the foregoing, we affirm the district court’s

judgment.     We dispense with oral argument because the facts and

legal    contentions   are    adequately       presented   in    the   materials

                                         4
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5